FILED
                             NOT FOR PUBLICATION                            APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANCISCO CARDENAS AGUILAR,                      No. 14-73563

               Petitioner,                       Agency No. A096-354-980

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Francisco Cardenas Aguilar, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo constitutional claims. Mohammed v. Gonzales, 400
F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      Aguilar does not challenge the BIA’s dispositive determination that his

motion to reopen was untimely and that Aguilar has not established that any

exception to the filing deadline applies. See Rizk v. Holder, 629 F.3d 1083, 1091

n. 3 (9th Cir. 2011) (issues not raised in an opening brief are waived).

      Contrary to Aguilar’s contention, the BIA sufficiently considered his

arguments and articulated its reasons for denying the motion. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      Aguilar’s statement that he applied for cancellation of removal is not

supported by the record, thus his contention that denial of his application for

cancellation violates equal protection lacks merit.

      Aguilar’s constitutional challenges to the Nicaraguan Adjustment and

Central American Relief Act (“NACARA”) and the Illegal Immigration Reform

and Immigrant Responsibility Act (“IIRIRA”) also lack merit. See Jimenez-

Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir. 2002) (rejecting equal

protection claim regarding NACARA); Vasquez-Zavala v. Ashcroft, 324 F.3d
2                                       14-73563
1105, 1108-09 (9th Cir. 2003) (rejecting similar constitutional challenge to

IIRIRA).

      To the extent Aguilar challenges the BIA’s decision not to invoke its sua

sponte authority to reopen, we lack jurisdiction over that contention. See Mejia-

Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      In light of this disposition, we need not address Aguilar’s remaining

contentions regarding eligibility for cancellation of removal.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    14-73563